Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed October 11, 2021 in response to the Office Action of July 15, 2021 is acknowledged and has been entered. Claims 1-2, 4-7 and 9-15 have been amended. Claims 3 and 8 have been canceled. Claims 16-22 are new. Claims 1-2, 4-7 and 9-22 are pending and under examination in this Office action.

Response to Amendments
The objection to th drawings is now withdrawn in view of the amendment to FIG.2.
The objections to claims 2-13 are now withdrawn in view of the claim amendments.
The claim interpretation of claim 14 under 35 U.S.C. 112(f) is now withdrawn in view of the claim amendment.
The rejection to claim 13 (which was issued to claim 10 by mistake) is now withdrawn in view of the claim amendment.
The rejection to claims 1-6, 8, 14 and 15 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendments or claim cancellation.
The rejections to claims 7 and 9-13 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14 and 15 recite “calculating position information that designates a target position of the patient for the medical imaging examination with respect to the current position of the patient”. Proper written description cannot be identified for the target position of the patient being calculated with respect to the current position of the patient. 
The above claim limitation is not disclosed in the specification verbatim. The phrase “with respect to”, by its English definition, is interpreted as “in reference to” or 
In the specification, the following paragraphs disclose how the target position is calculated:
[0016]: Alternatively or additionally, the data of the accessory units can designate a target position of the individual accessory units in relation to the patient positioning device and/or in relation to the patient.

[0017]: the position information can designate a target position of an accessory unit in relation to the patient and/or the patient positioning device.

[0033]: patient. The target position of the patient preferably represents an ideal position of the patient for the pending medical imaging investigation, i.e., the patient is to assume this target position for the medical imaging investigation in order to obtain a high image quality in the acquired image data.

[0034] The target position of the patient sets an optimum orientation of the region to be investigated in relation to the patient positioning device and/or in relation to accessory units,

[0067]: Alternatively or additionally, the data of the accessory units 35 can designate a target position of the individual accessory units 35 in relation to the patient positioning device 17 and/or in relation to the patient 16,

[0071]: 17, a target position of the patient 16 relative to the radio-frequency antenna unit can be determined and/or calculated


Hence, the specification discloses that the target position of the patient is calculated “in relation to the patient”, as “an ideal position of the patient”, as “an optimum orientation of the region to be investigated”, or “relative to another object”. There is no disclosure that the target position of the patient is with respect to the current position of the patient.
Examiner further notes that, in paragraph [0035], the current position of the patient is disclosed - [0035]: A change of position can be determined by the calculation 
The dependent claims of the above rejected claims are rejected due to their dependency.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 and 9-22 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14 and 15 recite “calculating position information that designates a target position of the patient for the medical imaging examination with respect to the current position of the patient”. The above claim limitation is not disclosed in the specification verbatim. The phrase “with respect to”, by its English definition, is interpreted as “in reference to” or “associated with”. Hence, it is interpreted that the 
When interpreting that the current positions of the patient is involved in the calculation of the target position of the patient, it is not clear whether (1) the target position of the patient is calculation in reference to the current position of the patient, (2) the current position of the patient is used to calculate the target position fo the patient, or some other meanings. 
Note with either interpretation, proper written description support cannot be identified as considered in the rejection under 35 U.S.C. 112(a), written description support.
The dependent claims of the above rejected claims are rejected due to their dependency.

Response to Arguments
Applicant’s arguments in regard to the teaching of Schmidt have been fully considered but they are moot. In view of the claim amendment, the previously issued art rejections are now withdrawn. 
New grounds of rejection are now made under 35 U.S.C. 112(a), written description support and 112(b) to the pending claims in view of the claim amendment. In specific, in claims 1, 14 and 15, proper written description support cannot be identified for the amended limitation of the target position of the patient is calculated with respect to the current position of the patient. Further this claim language renders the scope of the claims indefinite. 

Based on the above considerations, claims 1-2, 4-7 and 9-22 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maad et al., US 2011/0135190 A1. This reference discloses in [0084] that the positioning system in real-time or close to real-time determines the current patient position and posture and the discrepancy relative to the target position and posture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/           Primary Examiner, Art Unit 3793